Citation Nr: 9935381	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-30 844	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral arm and wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1965 to July 1967.

2.	In July 1998, the Board of Veterans' Appeals (Board) 
entered a decision in which it determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral arm and wrist disorder.  

3.	The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court).  

4.	In March 1999, the Court entered an order that vacated 
the Board's July 1998 decision, and remanded this matter to 
the Board.

5.	On October 4, 1999, the Board was notified by the 
veteran's representative that the veteran died on May [redacted] 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter was previously before the Board in July 1998, 
when the Board determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a bilateral arm and 
wrist disorder.  The veteran appealed that decision to the 
Court.  In February 1999, the Secretary of the Department of 
Veterans Affairs (Secretary) filed a motion for the Court to 
vacate the Board's July 1998 decision.  In March 1999, the 
Court entered an order that granted the Secretary's motion, 
vacated the Board's decision, and remanded the matter to the 
Board.

Unfortunately, the veteran died on May [redacted] 1999, during the 
pendency of the appeal.  The veteran's representative 
notified the Board of the veteran's death on October 4, 1999.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

